NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCIS JEOVANNY DIAZ-GUEVARA;                  No.    16-71111
et al.,
                                                Agency Nos.       A202-076-287
                Petitioners,                                      A202-076-288

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Francis Jeovanny Diaz-Guevara and his minor daughter, natives and citizens

of El Salvador, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, and denying Diaz-Guevara’s applications for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Diaz-Guevara experienced in El Salvador, even considered cumulatively, did not

rise to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th

Cir. 2003) (“Persecution . . . is an extreme concept that does not include every sort

of treatment our society regards as offensive.” (citation and internal quotation

marks omitted)). Substantial evidence also supports the agency’s determination

that Diaz-Guevara failed to establish an objectively reasonable fear of future

persecution in El Salvador. See id. at 1018 (possibility of future persecution “too

speculative”). Thus, petitioners’ asylum claim fails.

      Because Diaz-Guevara failed to establish eligibility for asylum, in this case,

he did not establish eligibility for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Diaz-Guevara failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                      16-71111
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    16-71111